DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 08/17/2022, are acknowledged and entered.  Claims 13-16 have been newly added by Applicant.  Claims 1-16 are presently under examination on their merits.
It is unclear to the Examiner why Applicant placed a “Withdrawn” status identifier on claims 1-11.  The Examiner can withdraw claims from consideration, not Applicant.  To be clear, claims 1-11 are NOT withdrawn claims and such a claim identifier should not be used for these claims in the future.

Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally filed method claim (claim 12) required measuring endogenous body ketone and glucose levels and consuming exogenous D-beta hydroxybutyric acid and then remeasuring the resultant endogenous body ketone and glucose levels until “the condition for which D-Beta Hydroxybutyric acid was required” has been mitigated.  Newly added claim 16 does not recite or require any measurement of endogenous body ketone and glucose levels and does not recite or require the subject has any “condition”. Rather, newly added claim 16 requires a different measurement, i.e., measuring light sleep and deep sleep levels, prior to administering 10g-20g exogenous D-Beta Hydroxybutyric acid to improve deep sleep. Claims 12 and 16 are therefore directed to related methods of treating a subject with exogenous D-Beta Hydroxybutyric acid. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect and do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Accordingly, newly added method Claim 16 is patentably distinct from originally filed method Claim 12.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  Amended claim 1 does not begin with a capitalized letter.  Appropriate correction is required.




Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 08/17/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature reference Nos. 2 (CAHILL) and 3 (VEECH) in the IDS filed 08/17/2022 have been lined-through for failing to provide the relevant information (Publication Date and/or Source/Publisher and/or relevant page numbers) required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The amended claim(s) recite(s) exogenous ketone D-beta hydroxybutyric acid prepared as a medicament at an amount of at least 5 grams D-beta hydroxybutyric acid in the absence of a conjugate salt or ketone ester.  Therefore, the amended claims read on, inter alia, an aqueous formulation comprising water and D-beta hydroxybutyric acid. This judicial exception (product of nature) is not integrated into a practical application because D-beta hydroxybutyric acid is a natural product since it exists in nature. Natural products that are excluded from eligibility include naturally occurring products and non-naturally occurring products that are not markedly different from naturally occurring products. To be patent eligible, a claimed product must be both non-naturally occurring and markedly different from naturally occurring products.
The cited claims of the instant application fail to satisfy the non-naturally occurring requirement because the claimed D-beta hydroxybutyric acid is an endogenous product formed in the body during ketosis and used as an energy source by the brain during fasting in humans (National Center for Biotechnology Information. PubChem Compound Summary for CID 441, 3-Hydroxybutyric acid. https://pubchem.ncbi.nlm.nih.gov/compound/3-Hydroxybutyric-acid). D-beta hydroxybutyric acid is also a natural product found in Vitis rotundifolia, Aloe africana, and other organisms (PubChem). Moreover, no structural difference occurs by the mere isolation or purification of the compound and combining it with water. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the D-beta hydroxybutyric acid is unchanged and thus the mere purification or separation of components does not make the components themselves significantly different from what occurs in nature. In addition, even though the claims recite specific minimum amounts of the D-beta hydroxybutyric acid, the D-beta hydroxybutyric acid is still structurally identical to what exists in nature.
Thus, since the claimed products are not markedly different from what exists in nature, the claims are patent ineligible under 35 USC 101 and thus are properly rejected.
	This rejection is based on the court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 183 S. Ct. 2107, 2116, 106 USPQe2d 1972 (2013) (Myriad) on the Supreme Court's long-standing “rule against patents on naturally occurring things’, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. At 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art’). Thus, while the holding in
Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving
natural products should be examined for a marked difference under Chakrabarty.
Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It is unclear if Applicants are claiming a medicament comprising D-beta hydroxybutyric acid (composition of matter) or a method of preparing a medicament comprising D-beta hydroxybutyric acid (process/method).  If the former, Claim 1 should be amended to recite “A medicament comprising D-beta hydroxybutyric acid in an amount of at least 5 grams”.  If the latter, Claim 1 should be amended to recite “A method of preparing a medicament comprising D-beta hydroxybutyric acid, comprising the steps of…”.
Dependent Claims 2-10 are unclear because “additionally comprising” implies something in addition to what is already recited in Claim 1, yet Claims 2-10 merely recite different lower limits of the amount of D-beta hydroxybutyric acid already recited in Claim 1.  It is therefore unclear whether Claims 2-10 are intended to comprise the “at least” amounts of D-beta hydroxybutyric acid recited in Claims 2-10 in addition to the “at least 5 grams” recited in Claim 1.  If it is Applicants’ intent that Claims 2-10 further limit the “at least” amount of D-beta hydroxybutyric acid recited in Claim 1 by reciting a higher lower limit, Claims 2-10 should be amended to recite, for example, “The medicament of Claim 1, comprising at least 8 grams D-beta hydroxybutyric acid” (Claim 2 used as an example).
Applicants are advised that recitation of “a sleep optimized preparation”, “an anti-hunger optimized preparation”, “an anti-cancer optimized preparation”, etc., in Claims 2-10 are construed as non-limiting intended uses of the medicament.  However, these limitations also render the claims unclear how the medicament is “optimized” to carry out such intended uses.  For example, it is totally unclear what is different between “a sleep optimized preparation” and “an anti-hunger optimized preparation”, i.e., what it “optimized” to make a preparation “sleep optimized” versus “anti-hunger optimized”.  If it is only the different lower limits of the amount of the D-beta hydroxybutyric acid present, simply reciting those lower limits is sufficient to convey the metes and bounds of the claims.

Response to Arguments
	Applicant does not address this rejection at all, but rather only corrects the misspelling of “mendicant” in claim 1.  As clearly detailed in the rejection, this was not the only issue with claims 1-10 that rendered them indefinite.  None of the other issues detailed above were at all addressed by Applicant.

Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Amended claims 1 and 12 and new claims 13-15 recite the limitation “in the absence of a conjugate salt or ketone ester”. It is unclear how Applicant intends to completely eliminate the presence of any “conjugate salt” of D-beta-hydroxybutyric acid.  For example, if dissolved in saline solution, there will naturally be some sodium salt of D-beta-hydroxybutyric acid formed.  It is therefore unclear if Applicant intends that the claims not encompass a medicament comprising D-beta-hydroxybutyric acid dissolved in saline.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FIORETTO ET AL. (Journal of Clinical Endocrinology and Metabolism, 1987, vol. 65, no. 2, pages 331-338).
Fioretto et al. teach a 2-h D,L-3-hydroxybutyric acid1 infusion (40 mol/kg‧min) in six patients with insulin-dependent diabetes mellitus and six normal subjects (p.332, right column, “Study 1”).  The average body weight of the patients was 68±9 kg (Normal) and 70±6 kg (IDDM) (Table 1).  Accordingly, a 2-hour infusion solution of D,L-3-hydroxybutyric acid at a rate of 40 mol/kg‧min would require, at minimum, 0.336 mol D,L-3-hydroxybutyric acid (40 mol/kg‧min * 70 kg * 120 min) which is equivalent to about 35 g (0.336 mol * 104.10 g/mol).  Claims 1-10 are therefore anticipated by Fioretto et al., who teach a medicament comprising at least 35 g D,L-3-hydroxybutyric acid.  Regarding claim 11, Fioretto et al. teaches measuring ketone and glucose blood levels in the patients, thus teaching a means for blood and glucose sample capture and measuring (p.332-332, “Procedures and experimental design”; Fig. 1).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0374490 A1 (Published Dec. 12, 2019).
US ‘490 teaches a compound for use in a method of treatment or prevention of migraine and/or symptoms thereof. The compound is selected from beta-hydroxybutyric acid (βHB) or a pharmaceutically acceptable salt thereof, more specifically the compound is D-beta-hydroxybutyric (βHB) acid (Abstract; [0001]). “βHB” refers to beta-hydroxybutyric acid or beta-hydroxybutyrate and “D-βHB” refers to the D enantiomer of βHB ([0010] and [0011]). As per Claims 1-10, in certain embodiments, the daily dose to be administered is 3.5 g to 70 g. In certain embodiments, the daily dose to be administered is 5 g to 50 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. See [0073].  In certain embodiments, the daily dose to be administered is 10 g. In certain embodiments, the daily dose to be administered is 20 g. See [0074]. As per Claim 11, US ‘490 teaches administering exogenous D-beta-hydroxybutyric (βHB) acid led to a more than threefold elevation in blood βHB levels (up to 1.94 mmol/l) as compared to the racemic version and that there was no concomitant drop in blood glucose. See [0078].  More specifically, US ‘490 teaches administering 10 g D-beta-hydroxybutyrate (βHB) and measuring blood βHB concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes and measuring blood glucose concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes. Participants were given 10 g D-beta-hydroxybutyrate (βHB) orally dissolved in water in a fasted state. Blood βHB and glucose concentrations were measured using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes at 5 points in time: 1) Baseline (directly before consumption), 2) 0.5 h after consumption, 3) 1 h after consumption, 4) 2 h after consumption, 5) 3 h after consumption and 6) 4 h after consumption See [0109]; Figure 5; [0123]-[0124].



Response to Arguments
	Applicant notes that paragraph 10 of the publication refers to CAS No. 300-85-6 which is in fact DL-3-hydroxybutyric acid. In response, it is unclear what Applicant’s point is. DL-3-hydroxybutyric acid comprises 50% D-3-hydroxybutyric acid and 50% L-3-hydroxybutyric acid and therefore reads on the claimed “D-beta-hydroxybutyric acid”.
	Applicant further argues paragraph 8 of the publication draws the distinction between betaHB as an endogenous ketone body while defining exogenous ketone bodies as salts or esters.  In response, US ‘490 expressly and unequivocally teaches their compositions comprise beta-hydroxybutyric acid (βHB) or a pharmaceutically acceptable salt thereof, more specifically the compound is D-beta-hydroxybutyric (βHB) acid (Abstract; [0001]).  
	Applicant asserts that as the actual examples of US ‘490 were data derived from ketone salts, Applicant submits the ‘490 reference refers to D-BHB in the context of endogenous production and not administered exogenously.  In response, the teachings of US ‘490 are not limited to the working examples.  It is clear that US ‘490 contemplates compositions comprising beta-hydroxybutyric acid (βHB) OR a pharmaceutically acceptable salt thereof.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0021274 A1 (Published Jan. 25, 2018).
	Regarding amended claims 1-10, US ‘274 teaches diluting 23.1 kg β-hydroxybutyric acid in water to 50% concentration (w/v) in a vessel containing a stirrer and a cooling jacket ([0042]).  This solution, prior to the addition of KOH and NaOH, anticipates claims 1-10 because it comprises an amount of β-hydroxybutyric acid that meets the limitations of claims 1-10. As per the instant claims, in certain embodiments the β-hydroxybutyric acid or salt is a racemic mixture of D- and L-β-hydroxybutyric acid or salt. In certain embodiments the β-hydroxybutyric acid or salt is a single isomer D-β-hydroxybutyric acid or salt. See [0025]; Claims 7 and 10. As per Claim 11, US ‘274 teaches administering solutions containing 11.7 g β-hydroxybutyrate to subjects and measuring levels of β-hydroxybutyrate and glucose in the blood using a PRECISION XTRA ketone/glucose blood monitoring device (Abbot Labs, Chicago Ill.). Readings were taken immediately before administration of the solution and then at 15, 45, 60, 90, 120, & 180 minutes post-administration. See [0045]-[0046]; Figures 1A and 1B.

Response to Arguments
	Applicant argues claims 1 and 12 are amended to clarify the D-beta hydroxybutyric acid is in the absence of a conjugate or ketone ester.  Applicant asserts the D-beta hydroxybutyric acid in the absence of salt is not taught by ‘274.  In response, as discussed above in the modified rejection, US ‘274 teaches diluting 23.1 kg β-hydroxybutyric acid in water to 50% concentration (w/v) in a vessel containing a stirrer and a cooling jacket ([0042]).  This solution, prior to the addition of KOH and NaOH, anticipates claims 1-10 because it comprises an amount of β-hydroxybutyric acid that meets the limitations of claims 1-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0021274 A1 (Published Jan. 25, 2018), US 2019/0374490 A1 (Published Dec. 12, 2019), and CUENOUD ET AL. (Frontiers in Nutrition, February 19, 2020, vol. 7, Article 13, pages 1-9) in view of FIORETTO ET AL. (Journal of Clinical Endocrinology and Metabolism, 1987, vol. 65, no. 2, pages 331-338) and “How to Easily Track Your Glucose Ketone Index (GKI) on Your Ketogenic Diet” (http://www.perfectketo.com/track-your-glucose-ketone-index/ archived August 24, 2017) (5 pages).
US ‘274 teaches the combination of β-hydroxybutyric acid and salt results in substantial improvements in metabolic biomarkers related to insulin resistance, diabetes, weight loss, and physical performance & endurance in a short period of time. Further, use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels. These acid/salt mixtures are also useful for suppressing appetite, preventing epileptic seizures, and treating cancer (Abstract). It teaches the present disclosure relates to compositions of β-hydroxybutyric acid and β-hydroxybutyrate salts ([0002]).  As per Claims 1-10, it teaches in certain embodiments, the compositions are optionally administered at doses between about 2 grams and about 50 grams, for example between about 5 grams and about 30 grams, or between about 10 grams and about 20 grams. For example, the ketone compositions are optionally administered at doses of about 2 grams, about 4 grams, about 5 grams, about 6 grams, about 7 grams, about 8 grams, about 9 grams, about 10 grams, about 11 grams, about 12 grams, about 13 grams, about 14 grams, about 15 grams, about 17 grams, about 19 grams, about 20 grams, about 22. grams, about 24 grams, about 26 grams, about 28 grams, about 30 grams, about 32 grams, about 34 grams, about 36 grams, about 38 grams, about 40 grams, about 42 grams, about 44 grams, about 46 grams, about 48 grams, or about 50 grams ([0023]). As per the instant claims, in certain embodiments the β-hydroxybutyric acid or salt is a racemic mixture of D- and L-β-hydroxybutyric acid or salt. In certain embodiments the β-hydroxybutyric acid or salt is a single isomer D-β-hydroxybutyric acid or salt ([0025]; Claims 7 and 10). As per Claims 11-12, it teaches these compositions can be consumed by diabetics and those diagnosed as pre-diabetic to control blood glucose and/or to ameliorate type II diabetes. In certain embodiments, a patient's blood glucose concentrations are at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% lower within a week after having begun consuming the compositions described herein, relative to the same patient's blood glucose immediately prior to commencement of the course of composition administration. In certain embodiments, variation among individual blood glucose readings from a single patient will decrease by at least 5%, for example at least 10%, at least 20%, at least 30%, at least 40%, at least 45%, or even at least 50% within a week after having begun consuming the compositions described herein, relative to the variation among individual readings of the same patient's blood glucose during the week immediately prior to commencement of the course of composition administration ([0031]). As per Claims 11-12, it teaches administering solutions containing 11.7 g β-hydroxybutyrate to subjects and measuring levels of β-hydroxybutyrate and glucose in the blood using a PRECISION XTRA ketone/glucose blood monitoring device (Abbot Labs, Chicago Ill.). Readings were taken immediately before administration of the solution and then at 15, 45, 60, 90, 120, & 180 minutes post-administration ([0045]-[0046]; Figures 1A and 1B).
US ‘490 teaches a compound for use in a method of treatment or prevention of migraine and/or symptoms thereof. The compound is selected from beta-hydroxybutyric acid (βHB) or a pharmaceutically acceptable salt thereof, more specifically the compound is D-beta-hydroxybutyric (βHB) acid (Abstract; [0001]). It teaches “βHB” refers to beta-hydroxybutyric acid or beta-hydroxybutyrate and “D-βHB” refers to the D enantiomer of βHB ([0010] and [0011]). As per Claims 1-10, in certain embodiments, the daily dose to be administered is 3.5 g to 70 g. In certain embodiments, the daily dose to be administered is 5 g to 50 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g. In certain embodiments, the daily dose to be administered is 10 g to 40 g ([0073]).  In certain embodiments, the daily dose to be administered is 10 g. In certain embodiments, the daily dose to be administered is 20 g ([0074]). As per Claims 11-12, it teaches administering exogenous D-beta-hydroxybutyric (βHB) acid led to a more than threefold elevation in blood βHB levels (up to 1.94 mmol/l) as compared to the racemic version and that there was no concomitant drop in blood glucose ([0078]).  More specifically, it teaches administering 10 g D-beta-hydroxybutyrate (βHB) and measuring blood βHB concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes and measuring blood glucose concentrations using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes. Participants were given 10 g D-beta-hydroxybutyrate (βHB) orally dissolved in water in a fasted state. Blood βHB and glucose concentrations were measured using a portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes at 5 points in time: 1) Baseline (directly before consumption), 2) 0.5 h after consumption, 3) 1 h after consumption, 4) 2 h after consumption, 5) 3 h after consumption and 6) 4 h after consumption ([0109]; Figure 5; [0123]-[0124]).
Cuenoud et al. teach a composition comprising 14.1 g of pure salts of the D enantiomer (>99% enantiomeric excess) of D-beta-hydroxybutyrate (D-BHB). The D-BHB supplement tested was formulated as a mixture of three salts: sodium D-beta-hydroxybutyrate (CAS Registry number 13613-65-5), magnesium (D-beta-hydroxybutyrate) (CAS Registry number 586976-57-0), and calcium (D-beta-hydroxybutyrate)2 (CAS Registry number 51899-07-1). Each oral serving provided 12 g D-beta-hydroxybutyric acid, 0.78 g sodium, 0.42 g magnesium, and 0.88 g calcium, citrus flavoring and sweetener (Stevia), dissolved in 150 mL of drinking water (page 2, right column, “D-BHB”). They teach oral D-beta-hydroxybutyrate (D-BHB) supplement is rapidly absorbed and metabolized in humans and increases blood ketones to millimolar levels (Abstract; Figure 2). They teach recent studies have shown the potential importance of ketones in cardio-metabolic health. Infusion of D+L-BHB has beneficial hemodynamic effects in adult patients with heart failure and lower ejection fraction. In children with fatty acid oxidation defects such as multiple acyl-CoA dehydrogenase deficiency, D+L-BHB improved heart function and cognitive performance, which resulted in better walking ability and correction of neurological symptoms. Moreover, clinical trials in diabetes with sodium/glucose co-transporter-2 (SGLT-2) inhibitors, which increase plasma ketones, show markedly reduced risk of cardiovascular events and kidney failure. Given the significant dysregulation of energy metabolism in type 2 diabetes, it is plausible that part of the effect of SGLT2 inhibitors on heart and kidney is mediated via improved ATP production using ketones as an alternative energy fuel to fatty acid and glucose. This opens additional opportunities for therapeutic exploration of D-BHB supplements beyond energy rescue of the brain (page 7, left column, fourth full paragraph). They teach D-BHB appears to be a promising supplement to produce significantly higher blood ketones than D+L-BHB or MCT, and at a lower calorie intake for an equivalent dose. Moreover, exogenous D-BHB does not appear to lower the blood AcAc/DBHB ratio, which, altogether, might make it a more effective “super fuel” compared to other ketone precursors such as MCT, D+L-BHB or KE (page 7, right column, “Conclusions”).
Fioretto et al. teach a 2-h D,L-3-hydroxybutyric acid2 infusion (40 mol/kg‧min) in six patients with insulin-dependent diabetes mellitus and six normal subjects (p.332, right column, “Study 1”).  The average body weight of the patients was 68±9 kg (Normal) and 70±6 kg (IDDM) (Table 1).  Accordingly, a 2-hour infusion solution of D,L-3-hydroxybutyric acid at a rate of 40 mol/kg‧min would require, at minimum, 0.336 mol D,L-3-hydroxybutyric acid (40 mol/kg‧min * 70 kg * 120 min) which is equivalent to about 35 g (0.336 mol * 104.10 g/mol).  Claims 1-10 are therefore anticipated by Fioretto et al., who teach a medicament comprising at least 35 g D,L-3-hydroxybutyric acid.  Regarding claim 11, Fioretto et al. teaches measuring ketone and glucose blood levels in the patients, thus teaching a means for blood and glucose sample capture and measuring (p.332-332, “Procedures and experimental design”; Fig. 1).

In the present case, compositions comprising at least 5 grams D-beta-hydroxybutyric acid were well-known in the art as evidenced by all of the cited prior art.  Administering such compositions to a subject and measuring levels of ketone bodies and glucose in the subject’s blood using a commercially available portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes was also well-known in the art as evidenced by the teachings of US ‘274 and US ‘490.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to formulate at least 5 grams D-beta-hydroxybutyric acid in a pharmaceutical composition, e.g., a solution, administer it to a subject, and monitor blood ketone and glucose levels using a commercially available portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes as expressly taught in the cited prior art.  A person of ordinary skill in the art would have a reasonable expectation of success in doing so because such was, in fact, already being routinely done as evidenced by the cited prior art.  It is very evident from the cited prior art that Applicants did not invent pharmaceutical compositions comprising at least 5 grams D-beta-hydroxybutyric acid.  Applicants also did not invent administering at least 5 grams D-beta-hydroxybutyric acid to subjects and monitoring ketone and glucose levels in the subjects using commercially available means, e.g., portable point-of-care blood ketone meter (Precision Xtra®) and matching test stripes.  The invention recited in the instant claims is in fact precisely what the combined teachings of the cited prior art teach.
Regarding the newly added limitation “in the absence of a conjugate salt or ketone ester”, while the Examiner construes the cited prior art clearly suggest administration of exogenous D-beta-hydroxybutyric acid per se OR salts or esters thereof, it would have been obvious to a person of ordinary skill in the art to administer D-beta-hydroxybutyric acid “in the absence of a conjugate salt or ketone ester” to a subject in need thereof because newly cited Fioretto et al. teach a 2-h D,L-3-hydroxybutyric acid infusion (40 mol/kg‧min) in six patients with insulin-dependent diabetes mellitus and six normal subjects (p.332, right column, “Study 1”) increases ketone bodies in the subjects (Fig. 1).  As such, a person of ordinary skill in the art would readily understand that ketone bodies can be increased in a subject by administering any one or more of exogenous D-beta-hydroxybutyric acid, D-beta-hydroxybutyrate salts, or D-beta-hydroxybutyric acid esters as expressly suggested by the combined teachings of the cited prior art.
Regarding new claims 13-15, which require the administration of D-beta-hydroxybutyric acid results in a measurement of less than one on the Glucose/Ketone Index (Claim 13), less than three on the Glucose/Ketone Index (Claim 14), or more than three and less than six on the Glucose/Ketone Index, Fioretto et al. teach a 2-h D,L-3-hydroxybutyric acid infusion (40 mol/kg‧min) in six patients with insulin-dependent diabetes mellitus and six normal subjects (p.332, right column, “Study 1”) increases ketone bodies in the subjects (Fig. 1) resulting in a Glucose/Ketone Index of about 1.57.  However, it should be noted that Fioretto et al. fixed blood glucose to a level of 4.7 mmol/L by use of a Biostator.  The optimization of this result-effective variable would have been well within the purview of the ordinary skilled artisan and a simple matter of dividing the measured glucose level by the measured ketone bodies level in a subject administered D-beta-hydroxybutyric acid.  Further, as evidenced by “How to Easily Track Your Glucose Ketone Index (GKI) on Your Ketogenic Diet”, the glucose ketone index (GKI) is used as a biomarker for tracking metabolic health and has been used for tracking changes and progress regarding weight loss, athletic performance, management of metabolic diseases like type 2 diabetes, and even cancer treatment (p.2).  It also teaches the same claimed ranges of GKI claimed by Applicants in claims 14-15:

    PNG
    media_image1.png
    117
    838
    media_image1.png
    Greyscale

See page 3.  They teach that no matter what a person’s needs or conditions, for the most efficient results the goal should be getting one’s GKI number to be “as low as possible” (Id.) Accordingly, it would have been obvious to a person of ordinary skill in the art of ketosis administering exogenous D-beta-hydroxybutyric acid to induce ketosis as taught in the cited prior art to monitor the glucose ketone index (GKI) and induce moderate levels of ketosis (GKI of 3-6) if treating a subject with type 2 diabetes or obesity or a high level of ketosis (GKI of less than 3) if treating a subject with cancer as expressly suggested by the teachings of “How to Easily Track Your Glucose Ketone Index (GKI) on Your Ketogenic Diet”.

Response to Arguments
	Applicants assert that none of the cited prior art teach administration of exogenous D-Beta hydroxybutyric acid but rather salts thereof.
	In response, for the reasons discussed in detail in the amended rejection, which was necessitate by Applicants’ amendments to claims, it would have been obvious to a person of ordinary skill in the art to administer exogenous D-Beta hydroxybutyric acid OR a salt thereof to increase ketone bodies in a subject, i.e., to induce ketosis.  A person of ordinary skill in the art of basic acid/base chemistry would know that a salt of an acid will naturally dissociate in vivo and that it is D-Beta hydroxybutyric acid per se, not the conjugate salt, that leads to increased ketone bodies in vivo.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 D,L-3-hydroxybutyric acid has a molecular weight of 104.10 g/mol.
        2 D,L-3-hydroxybutyric acid has a molecular weight of 104.10 g/mol.